DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2022 has been entered.
Response to Amendment
The objection to claim 16 is withdrawn.
The 112(a) rejection of claims 1-30 is withdrawn.
The 112(b) rejections of claims 5-7, 12, 27 are withdrawn.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 10/19/2022, with respect to the rejection of claims 1 and 16 have been fully considered and are persuasive as the existing rejection (i.e. Grundhofer US 20160134851) does not cover all claimed limitations (i.e. a recorder). Therefore, the rejection has been withdrawn. However, upon further consideration, a new rejection is made in view of Grundhofer.
Examiner’s position is that Grundhofer teaches all claimed structural and method elements of the amended claim, i.e. an active region (Figure 1, element 160), a recorder (Figure 1, elements 120a-b), a light projector (Figure 1, element 110), different patterns (paragraph 0025 “two or more calibration patterns may be projected”, paragraph 0054 “each of the pattern elements in the pattern 150 may be projected in a temporal binary encoded sequence that uniquely identifies each element 151”, and paragraph 0055 “calibration pattern 150 may include a plurality of laser dot test pattern elements 151 arranged in one or more orientations, arrangements, or patterns.”), and a planar surface (Figure 1, element 162), also a measurement object (Figure 1, element 161) and measurement thereof (paragraph 0028 “Using a processor or other computing element, the captured calibration images and the known 2D locations can be used to determine the 2D coordinates of the test pattern elements”). As such, Grundhofer is still considered applicable prior art.
Claim Objections
Claim 1 is objected to because of the following informalities: The phrase “A a measuring apparatus” has an extra indefinite article.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-10, 16, 23-25 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Grundhofer (United States Patent Application Publication 20160134851).
As to claim 1, Grundhofer teaches A a measuring apparatus for measuring a measurement object extending along an axis, the apparatus comprising:
 	an active region (Figure 1, element 160) with dimensions sufficient to include an entirety of the measurement object (Figure 1, element 161);
 	a recorder (Figure 1, elements 120a-b) recording the active region; and 
 	a light projector (Figure 1, element 110) configured to project at least two different calibration patterns filling the dimensions of the active region onto a planar surface (paragraph 0025 “two or more calibration patterns may be projected”, paragraph 0054 “each of the pattern elements in the pattern 150 may be projected in a temporal binary encoded sequence that uniquely identifies each element 151”, and paragraph 0055 “calibration pattern 150 may include a plurality of laser dot test pattern elements 151 arranged in one or more orientations, arrangements, or patterns.”); 
 	wherein the recorder records the active region while the at least two different calibration patterns are projected onto the planar surface (paragraph 0028 “Using a processor or other computing element, the captured calibration images and the known 2D locations can be used to determine the 2D coordinates of the test pattern elements”).
As to claim 8, Grundhofer teaches everything claimed, as applied above in claim 1, in addition a respective calibration pattern comprises geometrical shapes (Figures 4).
As to claim 9, Grundhofer teaches everything claimed, as applied above in claim 8, in addition the geometrical shapes are position-encoded (paragraphs 0025, 0053).
As to claim 10, Grundhofer teaches everything claimed, as applied above in claim 8, in addition the geometrical shapes have a predetermined angular size (in Figures 4, the various patterns of differing dimensions (and angular sizes) are actively chosen (see paragraph 0055).
As to claims 16, 23-25, the method would flow from the apparatus of claims 1, 8-10 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer, and in further view of Yamashita et al (United States Patent 9599463).
As to claim 2, Grundhofer teaches everything claimed, as applied above in claim 1, with the exception of a polarizer and/or a beam splitter configured to produce at least two calibration patterns laterally spatially displaced with respect to one another by a beam offset providing a measurement reference (Figure 1, element 23). It would have been obvious to one of ordinary skill in the art at the time of filing to have a polarizer and/or a beam splitter configured to produce at least two calibration patterns laterally spatially displaced with respect to one another by a beam offset providing a measurement reference, in order to more easily create identical patterns.
As to claim 3, Grundhofer in view of Yamashita teaches everything claimed, as applied above in claim 2, in addition Yamashita teaches the light projector comprises: a light source (Figure 1, element 21); collimation optics (Figure 1, element 22); and a pattern generator (Figure 1, elements 24a-b). It would have been obvious to one of ordinary skill in the art at the time of filing to have the light projector comprises: a light source ; collimation optics; and a pattern generator, in order to better shape the beam into a desired set of patterns.
As to claim 4, Grundhofer in view of Yamashita teaches everything claimed, as applied above in claim 3, in addition Yamashita teaches a pattern plate including at least one element selected from the group consisting of: a transmission structure, a refractive structure, diffractive structure (column 4, lines 1-2), a reflective structure, and a computer-generated hologram. It would have been obvious to one of ordinary skill in the art at the time of filing to have the pattern plate comprises at least one element selected from the group consisting of: a transmission structure, a refractive structure, diffractive structure, a reflective structure, and a computer-generated hologram, in order to more easily convert the light into a predetermined pattern.
As to claims 17-19, the method would flow from the apparatus of claim 2-4 respectively.
Claims 5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer in view of Yamashita, and in further view of Hoving et al (United States Patent Application Publication 20090268449).
As to claim 5, Grundhofer in view of Yamashita teaches everything claimed, as applied above in claim 1, in addition Grundhofer teaches the light projector comprises: a light source (Figure 3, element 202).
 	Grundhofer does not teach a coherence reducer. However, it is known in the art as taught by Hoving. Hoving teaches a coherence reducer (Figure 3, element 17). It would have been obvious to one of ordinary skill in the art at the time of filing to have a coherence reducer, in order to adjust the speckle of the projected light.
 	Grundhofer does not teach collimation optics downstream of the light source in the beam path. However, it is known in the art as taught by Yamashita. Yamashita teaches collimation optics (Figure 1, element 22) downstream of the light source (Figure 1, element 21) in the beam path. It would have been obvious to one of ordinary skill in the art at the time of filing to have collimation optics downstream of the light source in the beam path, in order to better direct the light in a desired manner.
 	Grundhofer in view of Hoving does not teach a coherence reducer positioned between the pattern generator and collimation optics, however Yamashita teaches the collimation optics are downstream of the light source (Figure 1, element 22 is downstream of element 21), when the teachings of Hoving are introduced to modify the light source of Grundhofer, the claimed elements would obviously be in the claimed positions.
As to claim 20, the method would flow from the apparatus of claim 5.
Claims 6-7, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer in view of Yamashita in view of Hoving, and further in view of Morikawa et al (United States Patent Application Publication 20070153235).
As to claim 6, Grundhofer in view of Yamashita in view of Hoving teaches everything claimed, as applied above in claim 5, with the exception of the coherence reducer comprises birefringent plane-parallel plates. However, it is known in the art as taught by Morikawa. Morikawa teaches the coherence reducer comprises birefringent plane-parallel plates (Figure 2, element 7, also paragraphs 0017, 0023, 0118). It would have been obvious to one of ordinary skill in the art at the time of filing to have the coherence reducer comprises birefringent plane-parallel plates, in order to more accurately control the beam in a desired manner.
As to claim 7, Grundhofer in view of Yamashita in view of Hoving in view of Morikawa teaches everything claimed, as applied above in claim 6, in addition Morikawa teaches a multiplicity of birefringent plane-parallel plates arranged successively in the beam path (paragraph 0118).
 	While Morikawa does not explicitly teach the principal axes of a respective plate are rotated with respect to principal axes of a preceding plate by a non-zero angle, Morikawa teaches multiple plates (paragraph 0118) and the concept of rotating the diffusion elements to manipulate the beam coherency (paragraph 0011). It would have been obvious to one having ordinary skill in the art at the time of filing to have the plates rotated in the claimed manner, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II) “Routine Optimization”. Having the plates in the claimed orientation would be done in order to more accurately control the beam in a desired manner.
As to claims 21-22, the method would flow from the apparatus of claims 6-7 respectively.
Claims 11, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer in view of Yamashita, and further in view of Womack et al (United States Patent 5085502).
As to claim 11, Grundhofer in view of Yamashita teaches everything claimed, as applied above in claim 2, with the exception of a processor configured to account for an angular error between mutually displaced parts using triangulation during the calibration. However, it is known in the art as taught by Womack. Womack teaches a processor configured to account for an angular error between mutually displaced parts using triangulation during the calibration (column 1, lines 21-45). It would have been obvious to one of ordinary skill in the art at the time of filing to have a processor configured to account for an angular error between mutually displaced parts using triangulation during the calibration, in order to produce more accurate results.
As to claim 26, the method would flow from the apparatus of claim 11.
Claims 12, 15, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer.
As to claim 12, Grundhofer teaches constituent parts of the device, the space, the recording region or the planar wall or planar surface are movable relative to one another (Figure 1, elements 110, 160, 120a-b are shown hanging in space, and both the cameras and projectors are obviously indicated as being mobile (e.g. a hand-held camera with no teachings of a support or frame)). Additionally, It would have been obvious to one of ordinary skill in the art at the time the invention was filed have the elements movable, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. See MPEP 2144.04(V)(A). In this case, making the elements movable would be done in order to more easily adjust parameters such as the angle from which measurements are taken.
As to claim 15, Grundhofer teaches everything claimed, as applied above in claim 1, in addition a processor (Figure 1, element 130) programmed to use a plurality of recordings of the measuring apparatus (paragraph 0025) to calculate a quality of the planar surface (paragraphs 0028-0032) and to correct an effect of the quality (paragraph 0082).
As to claims 27, 30 the method would flow from the apparatus of claims 12, 15 respectively.
Claims 13, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer, and further in view of Hof et al (United States Patent 5307151).
As to claim 13, Grundhofer teaches everything claimed, as applied above in claim 1, with the exception of the light projector comprises a material selected from the group consisting of: Zerodur, Suprasil, and fused silica. However, it is known in the art as taught by Hof. Hof teaches the light projector comprises a material selected from the group consisting of: Zerodur, Suprasil, and fused silica (column 8, lines 38-47). It would have been obvious to one of ordinary skill in the art at the time of filing to have the light projector comprises a material selected from the group consisting of: Zerodur, Suprasil, and fused silica, in order to remove instability due to thermal expansion.
As to claim 28, the method would flow from the apparatus of claim 13.
Claims 14, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer, and further in view of Cruz (United States Patent 4243877).
As to claim 14, Grundhofer teaches everything claimed, as applied above in claim 1, with the exception of at least one of an absorption cell and a reference station; wherein the light projector is optically stabilized by the at least one absorption cell or reference station. However, it is known in the art as taught by Cruz. Cruz teaches at least one of an absorption cell and a reference station (Figure 1, element 32); wherein the light projector is optically stabilized by the at least one absorption cell or reference station (column 6, lines 20-30). It would have been obvious to one of ordinary skill in the art at the time of filing to have at least one of an absorption cell and a reference station; wherein the light projector is optically stabilized by the at least one absorption cell or reference station, in order to insure a stable light beam.
As to claim 29, the method would flow from the apparatus of claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877